Citation Nr: 1232968	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  07-28 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for memory loss and difficulty sleeping, including as due to undiagnosed illness. 

2.  Entitlement to service connection for asthma.

3.  Entitlement to service connection for shortness of breath.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1988 to August 1988 and from July 1990 to August 1990 and from November 1990 to July 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the RO in Jackson, Mississippi.

The claims were Remanded by the Board in March 2011.  They were returned to the Board in July 2011.  

The issues of service connection of asthma and shortness of breath are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran served in the Southwest Asia theatre of operations during the Persian Gulf War.

2.  The Veteran exhibits objective indications of memory loss and difficulty sleeping, which have been identified as symptoms of an undiagnosed illness.


CONCLUSION OF LAW

The criteria for establishment of service connection for memory loss and difficulty sleeping, as due to an undiagnosed illness, have been met. 38 U.S.C.A. § 1117 (2002); 38 C.F.R. § 3.317 (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Regarding the claim for service connection of symptoms of memory loss and sleep difficulty, including as due to undiagnosed illness, the benefit sought on appeal is granted in full.  

The Board acknowledges that in April 2008, a VA examiner attributed these symptoms to an adjustment disorder but did not provide a nexus opinion regarding the symptoms or the adjustment disorder.  Additionally, in the body of the Board's March 2011 Remand, the Board erroneously discussed the lack of a nexus opinion regarding an adjustment disorder and sought another VA examination regarding the claim of service connection for symptoms of memory loss and sleep difficulty.   The Board regrets any confusion this caused.  Indeed, following the March 2011 Remand, a June 2011 VA examiner determined that the Veteran still had symptoms of memory loss and sleep difficulty, but that he no longer had an adjustment disorder.  The June 2011 VA examiner did not offer a nexus opinion regarding the adjustment disorder.  

The Board emphasizes that a separate claim for an adjustment disorder is not currently on appeal and was not on appeal in March 2011.  In terms of the appeal before the Board, the only relevance of the adjustment disorder diagnosis was as it related to symptoms of memory loss and sleep difficulty.  In this case, although the Board is not currently pursuing a nexus opinion for the adjustment disorder, the Veteran is not prejudiced by the Board's action as it is granting the claim that is actually on appeal - the claim for memory loss and sleep difficulty, including as due to an undiagnosed illness.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed. 

II.  Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131 (West 2002).  There generally must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of incurrence or aggravation of a disease or injury in service; and (3) evidence of a nexus between the claimed in- service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

In addition, for Persian Gulf veterans, service connection may be established when there are objective indications of qualifying chronic disability that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2016.  See 38 U.S.C.A. § 1117(a)(1)(A) (West 2002); 38 C.F.R. § 3.317(a) (2011).

The term "Persian Gulf veteran" means a veteran who served on active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War. 38 C.F.R. § 3.317(d)(1).  The Southwest Asia theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(d)(2).

The term "objective indications of a chronic disability" includes both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non- medical indicators that are capable of independent verification.  Signs or symptoms that may be manifestations of an "undiagnosed illness" include, but are not limited to, neuropsychological signs or symptoms and sleep disturbances.  38 C.F.R. § 3.317(b).

A "qualifying chronic disability" means a chronic disability resulting from any of the following (or any combination of any of the following): an undiagnosed illness; a medically unexplained chronic multi-symptom illness, such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome, that is defined by a cluster of signs or symptoms; and any diagnosed illness that the Secretary determines to meet the criteria for a medically unexplained chronic multi-symptom illness.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i).  Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered "chronic."  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(c).

When determining whether a chronic disability resulting from an undiagnosed illness has manifested to a degree of 10 percent, the disability shall be rated under the diagnostic criteria of a disability in which the functions affected, anatomical localization, or symptomatology are similar.  38 C.F.R. § 3.317(a)(5).

In essence, "in order to establish service connection under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, a claimant must present evidence that he or she is a Persian Gulf veteran who (1) exhibits objective indications; (2) of a chronic disability such as those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which became manifest either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 [percent] or more not later than [the statutory time limit]; and (4) such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis."  Gutierrez v. Principi, 19 Vet. App. 1, 7 (2004).

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As an initial matter, there is no question that that Veteran served on active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War and is considered a "Persian War veteran."  38 C.F.R. § 3.317(d)(1).  Service personnel records reflect that the Veteran served in Southwest Asia from January 1991 to May 1991, and his Form DD-214 also confirms that he served on active duty in support of Operation Desert Shield/Desert Storm in Southwest Asia.  Therefore, he meets the threshold eligibility criteria to be considered under the provisions of 38 U.S.C.A. § 1117 for service connection for an undiagnosed illness or other qualifying chronic disability.

In determining whether the first requirement under Gutierrez for the establishment service connection for an undiagnosed illness has been met, that of objective indications of a chronic disability, the Board notes that the April 2008 VA examiner noted that the Veteran had sleep difficulty based on the Veteran's report of history.  The June 2011 VA examiner similarly found that the Veteran had sleep difficulty as well as memory loss, based on the Veteran's report of history.  As these symptoms and signs are non-medical indicators that are capable of independent verification, the Board finds that objective indications have been shown.  See also Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report symptoms observable to him through the five senses, as this requires only personal knowledge).  Gutierrez element (1) has been met. 

Next, in determining whether the Veteran's memory loss and sleep difficulty constitute a qualifying chronic disability, the Board notes that 38 C.F.R. § 3.317(b) expressly provides that signs or symptoms, such as sleep disturbances and memory loss (neuropsychiatric symptoms), are the types of symptoms that may be manifestations of an undiagnosed illness or chronic multi-symptom illness.  As such, his memory loss and sleep difficulty is considered to be chronic under the provisions of 38 C.F.R. § 3.317(a)(4).  Gutierrez element (2) has been met. 

The Board has also considered whether the Veteran's memory loss and sleep difficulty became manifest either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more prior to December 31, 2011.  In this regard, the Board acknowledges that service treatment records do not indicate complaints of sleep difficulty or memory loss.  The Veteran has also not sought regular VA outpatient treatment for memory loss and sleep difficulty, however, he has offered competent and credible reports that he has experienced these symptoms since 1992, at least three or four times per week.  See June 2011 VA examination report.  

In its November 2006 rating decision denying service connection for memory loss and sleep difficulty, the RO indicated that the analogous rating criteria for memory loss and sleep difficulty was under Diagnostic Code 9400, generalized anxiety disorder, which is rated using the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  The Board agrees.  Under Diagnostic Code 9400, a compensable rating is warranted for mild impairment of employment and social functioning.  In this case, the June 2011 VA examiner noted that the Veteran's impairment in both employment and social functioning is mild.  The examiner also indicated that the Veteran's Axis IV diagnosis was mild.  As such, the Board finds that the Veteran's memory loss and sleep difficulty manifested to a degree of 10 percent or more under the analogous rating criteria, prior to December 31, 2016, thus meeting the third requirement for the establishment of service connection for an undiagnosed illness under Gutierrez.

Finally, the Board has considered whether the Veteran's memory loss and sleep difficulty has, by history, physical examination, and laboratory tests, been attributed to any known clinical diagnosis.  The Board acknowledges that in April 2008, a VA examiner attributed the symptoms of memory loss and sleep difficulty to an adjustment disorder.  However, this opinion was not accompanied an adequate explanation; in fact no reasons were provided for the VA examiner's determination.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  Significantly, a more recent June 2011 VA examination report noted that the Veteran has symptoms of memory loss and sleep difficulty but that there was no known diagnosis for the symptoms.  The June 2011 VA examiner also determined that the Veteran no longer had an adjustment disorder.  The Board places a high probative value on the June 2011 VA opinion. 

While the evidence is not unequivocal, under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

Because there are objective indications of qualifying chronic disability that became manifest to a compensable degree following the Veteran's service in Southwest Asia, the Board resolves doubt in the Veteran's favor and finds that the evidence supports the establishment of service connection for memory loss and sleep difficulty as due to an undiagnosed illness.  The appeal is granted.


ORDER

Service connection for memory loss and difficulty sleeping, as due to an undiagnosed illness, is granted.


REMAND

Regarding the claims of service connection for asthma and shortness of breath, unfortunately, another remand is required.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  

In March 2011, the Board remanded the claims for further development as well as procurement of specific medical treatment records.  Although additional VA opinions were obtained and VA outpatient treatment records were requested, the Board finds that there was not substantial compliance with the March 2011 Remand directives.  As such, the claims must be remanded again for further development.  See Stegall v. West, 11 Vet. App. 268 (1998) (remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms).

In May 2008, the Veteran was afforded a VA examination to address the question of whether his asthma preexisted service and, if so, whether it was aggravated beyond its natural progression during his active service.  A veteran is presumed in sound condition except for defects noted when examined and accepted for service.  Clear and unmistakable evidence 1) that the disability existed prior to service and 2) was not aggravated by service will rebut the presumption of soundness.  38 U.S.C.A. § 1111; Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003.

To satisfy the second requirement for rebutting the presumption of soundness, the government must show, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or that (2) any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006).

In the present case, the Veteran provided a medical history significant for asthma.  The May 2008 medical examiner included a notation in the explanation portion of the report of medical history, that the Veteran's last asthma attack had occurred when he was 10 or 11 and that he was not taking any preventive medication for his asthma.  No other notations were present on the accompanying report of medical examination, to include the physical examination that indicated that the Veteran's lungs and chest were normal.  

In its March 2011 Remand, the Board noted that the opinion obtained in the May 2008 VA examination report did not meet the heightened evidentiary requirements regarding preexisting disorders.  Specifically, the examiner failed to state whether there was clear and unmistakable (obvious or manifest, undebatable) medical evidence that the Veteran's asthma preexisted service.  The opinion also fell short on addressing the question of whether there was clear and unmistakable evidence that the asthma, if it preexisted service, did not increase in severity beyond its natural progression during active service.  The examination was therefore deemed inadequate for rating purposes in the March 2011 Remand.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  In its March 2011 Remand, the Board also noted that the May 2008 VA examiner failed to provide an opinion regarding the Veteran's complaints of chronic shortness of breath.  The Board determined that given the Veteran's service in Southwest Asia during the Persian Gulf War and the competent statements of shortness of breath, a VA examination or opinion was required under McLendon v. Nicholson, 20 Vet. App. 79 (2006) to determine whether his current disorder is causally related to active service.

Pursuant to the March 2011 remand directives, an addendum opinion was sought from the May 2008 VA examiner, in April 2011.  In April 2011, the VA examiner indicated that the Veteran's shortness of breath was attributed to his asthma and not an undiagnosed illness and was not related to a medically unexplained chronic multi-symptom illness.  Although the Board finds that the VA examiner complied with the Remand directives regarding the assessment of whether shortness of breath was due to an undiagnosed illness, the Board cannot decide the claim without clarification of the claim for service connection of asthma. 

In the April 2011 VA examination report, the examiner made references to the fact that the Veteran had asthma as a child.  Notably, the examiner did not expressly state whether there was clear and unmistakable evidence that the Veteran's asthma had preexisted service.  In answer to the question regarding the existence of clear and unmistakable evidence, the examiner stated that "[t]he answer is based on the Veteran's history and also history that was given to other clinical examiners in the past that the Veteran had asthma as a child and his last symptoms prior to entering the service were when he was 12 to 13 years of age."  Later in the report, the examiner noted that the Veteran had asthma as child.  The examiner explained that the Veteran's asthma went away when he was 12 or 13 and came back when he began his active duty.  The examiner noted that there were no preservice clinical records on file.  The April 2011 VA examiner also noted that the clinical records during active service indicated symptoms attributed to asthma and treatment for asthma.  The examiner explained that asthma can be bimodal, appearing in childhood, and then going away and returning again later.  The examiner noted that the Veteran's asthma appeared to be bimodal.  The finding that the Veteran had asthma during childhood appears to be based on the Veteran's reports of his medical history.  

Despite the VA examiner's seeming determination that asthma preexisted service, the April 2011 VA examiner did not address whether the Veteran's asthma had progressed beyond the natural progression of the disease in service.  The March 2011 Remand specifically directed the examiner to answer this question if the examiner found clear and unmistakable evidence of a preexisting asthma disorder.  The examiner has described an affirmative finding of preexisting asthma but did not answer the follow-up question regarding whether the Veteran's asthma had progressed beyond the natural progression of the disease in service.  Thus, the report did not substantially comply with the Remand directive.  As such, clarification of the opinion regarding aggravation of a preexisting disorder, must be obtained.  Stegall, 11 Vet. App. 268.  

If the April 2011 VA examiner is no longer available, the Veteran should be afforded new a VA examination as appropriate.  The Veteran should be advised that failure to report for any scheduled examination may result in the denial of his claim. 38 C.F.R. § 3.655 (2011).

Lastly, as the previous request for outstanding VA outpatient treatment records revealed no additional VA treatment records since October 2010, there is no indication that there are any outstanding VA outpatient treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the examiner who rendered the April 2011 VA opinion regarding the Veteran's respiratory complaints.  The examiner should review the claims folder and note such review in the examination report or in an addendum.

After taking into account the Veteran's history and statements, the examiner should clarify his previous statements regarding the following questions:

a).  Is there clear and unmistakable (obvious or manifest, undebatable) medical evidence to demonstrate that any of the Veteran's current respiratory problems, to include asthma, existed prior to the Veteran's entrance into service? 

b).  If the Veteran's respiratory disorder (asthma) clearly and unmistakably preexisted his active service, is there clear and unmistakable evidence that this disability did not increase in severity beyond its natural progression during active service? In answering this question, the examiner is asked to comment on the earlier statement that the Veteran's preexisting asthma had entered a period of quiescence and whether the Veteran's service caused or contributed to the recurrence of the asthma? 

c).  Is there any part of the current respiratory problems that had their onset during his active service?  Explain the basis of any opinion.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

If the examiner that rendered the April 2011 VA opinion is no longer available, appropriate action should be taken to afford the Veteran a new VA examination.  The questions outlined above must be answered in full.

2.  Upon completion of the above, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond. Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


